              Case 2:20-mj-00425-BAT Document 23 Filed 08/03/20 Page 1 of 4




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    UNITED STATES OF AMERICA,
                                                       CASE NO. MJ20-425RSM
 9
                     Plaintiff
10                                                     ORDER DENYING MOTION FOR
             v.                                        REVIEW OF DETENTION ORDER
11
      ISAIAH THOMAS WILLOUGHBY,
12
                     Defendant.
13

14
            This matter comes before the Court on the Motion for Review of Detention Order filed
15
     by Defendant Isaiah Thomas Willoughby. Dkt. #16. The Court has determined that oral
16

17   argument is unnecessary. Mr. Willoughby moves for review of Magistrate Judge Tsuchida’s

18   July 20, 2020, Order that he be detained pending trial, Dkt #13. Although he mentions the risk

19   of contracting COVID-19 in detention, the vast majority of his Motion focuses on the charges
20   and history and characteristics of Mr. Willoughby.
21
            An appeal of a magistrate’s detention order is governed by 18 U.S.C. § 3145(b), which
22
     provides that “[i]f a person is ordered detained by a magistrate judge… the person may file, with
23
     the court having original jurisdiction over the offense, a motion for revocation or amendment of
24

25   the order.” The District Court Judge with original jurisdiction then reviews de novo the

26   Magistrate Judge’s detention order. See United States v. Koenig, 912 F.2d 1990, 1192 (9th Cir.

27


     ORDER DENYING MOTION FOR REVIEW OF DETENTION ORDER – 1
               Case 2:20-mj-00425-BAT Document 23 Filed 08/03/20 Page 2 of 4




     1990). In ruling on a motion for pretrial detention, the Court must answer the same questions as
 1

 2   the Magistrate Judge; whether any condition or combination of conditions will reasonably assure

 3   the appearance of the defendant as required, and the safety of any other person and the

 4   community. 18 U.S.C. § 3142(f). The United States typically bears the burden of showing that
 5
     defendant poses a danger to the community by clear and convincing evidence, and it bears the
 6
     burden of showing that a defendant poses a flight risk by a preponderance of the evidence. United
 7
     States v. Gebro, 948 F.2d 1118, 1120 (9th Cir. 1991). However, the Bail Reform Act expressly
 8
     provides that:
 9

10                    [s]ubject to rebuttal by the person, it shall be presumed that no
                      condition or combination of conditions will reasonably assure the
11                    appearance of the person as required and the safety of the
                      community if the judicial officer finds that there is probable cause
12                    to believe that the person committed. . . an offense listed in section
                      2332b(g)(5)(B) of title 18, United States Code, for which a
13
                      maximum term of imprisonment of 10 years or more is prescribed…
14
     18 U.S.C. § 3142(e).
15
            The Bail Reform Act identifies four factors that a court should consider in analyzing a
16

17   detention motion: “(1) the nature and circumstances of the offense charged, including whether

18   the offense is a crime of violence . . . ; (2) the weight of the evidence against the person; (3) the

19   history and characteristics of the person, including [] the person’s character, physical and mental
20   condition, family ties, employment, financial resources, length of residence in the community,
21
     community ties, past conduct, history relating to drug or alcohol abuse, criminal history, and
22
     record concerning appearance at court proceedings . . .; and (4) the nature and seriousness of the
23
     danger to any person or the community that would be posed by the person’s release.” 18 U.S.C.
24

25   § 3142(g).

26

27


     ORDER DENYING MOTION FOR REVIEW OF DETENTION ORDER – 2
               Case 2:20-mj-00425-BAT Document 23 Filed 08/03/20 Page 3 of 4




            The Government has accurately recounted the charges facing Defendant Willoughby and
 1

 2   the procedural history of this case, Dkt. #18 at 1–2, and the Court finds it unnecessary to restate

 3   background information well known to the parties. Defendant is alleged to have started a fire at

 4   the Seattle Police Department East Precinct using debris and a flammable liquid, endangering
 5
     persons inside and outside the building. There is video footage of this event. As alleged, this
 6
     building is involved in interstate and foreign commerce and is owned by the Seattle Police
 7
     Department, an institute and organization receiving Federal financial assistance.              The
 8
     Government thus brings charges under 18 U.S.C. §844(f)(1) and 844 (i), an offense listed in §
 9

10   2332b(g)(5)(B). This offense carries a 5-year mandatory minimum sentence, with a maximum

11   sentence of 20 years in prison.
12          As an initial matter, the Court finds that Mr. Willoughby’s generalized concerns over the
13
     current COVID-19 pandemic alone are not a valid basis to reopen the issue of detention. A
14
     detention order may be reopened “at any time before trial if the judicial officer finds that
15
     information exists that was not known to the movant at the time of the hearing and that has a
16

17   material bearing on the issue whether there are conditions of release that will reasonably assure

18   the appearance of such person as required and the safety of any other person and the community.”

19   18 U.S.C. § 3142(f).
20          There is a presumption of detention in this case under 18 U.S.C. § 3142(e). The Court
21
     has reviewed the briefing, attachments, and the entire record and finds no basis to question Judge
22
     Tsuchida’s reasons for detention. The Court agrees with the Government that the record
23
     “overwhelmingly” supports pretrial detention. Mr. Willoughby presents a serious risk of flight,
24

25   based on substantial evidence in the record including a recorded telephone call where he was

26   advised by a friend to “get out of Seattle” and he responded “I can’t leave ‘til Wednesday. I have

27


     ORDER DENYING MOTION FOR REVIEW OF DETENTION ORDER – 3
               Case 2:20-mj-00425-BAT Document 23 Filed 08/03/20 Page 4 of 4




     to see you Wednesday, then I can leave Seattle,” and later, “Wednesday, I’m outtie. After
 1

 2   Wednesday, I’m out. I’m on vacation.” Dkt. #18-3. The Government argues that Defendant has

 3   told family he was going to leave town and head to Las Vegas. The Government presents

 4   convincing evidence that Mr. Willoughby has a history of repeatedly failing to appear for court
 5
     proceedings and on three prior occasions committing new law violations while on release
 6
     pending trial. As the Government correctly points out, “[t]his is not a situation where the Court
 7
     needs to engage in speculation as to whether a defendant is a flight risk.” Dkt. #18 at 4.
 8
            The Court also finds that the nature and circumstances of the offense and the weight of
 9

10   the evidence weigh in favor of pretrial detention. Based on Mr. Willoughby’s criminal history,

11   including acts of violence, as well as the above clear risk of flight, the Court disagrees with Mr.
12   Willoughby that “the defense has met its burden with offering sufficient conditions of release
13
     that would both protect the community and reasonably ensure Mr. Willoughby’s future court
14
     appearances.”    See Dkt. #20 at 2.      Although the Court acknowledges Mr. Willoughby’s
15
     community engagement, including running as a candidate for Seattle City Council and
16

17   fundraising for a non-profit, such is insufficient to outweigh the above factors.

18          Having reviewed the briefing, along with the remainder of the record, the Court hereby

19   finds and ORDERS that the Motion for Review of Detention Order, Dkt. #16, is DENIED.
20          DATED this 3rd day of August, 2020.
21

22

23

24
                                                   A
                                                   RICARDO S. MARTINEZ
25                                                 CHIEF UNITED STATES DISTRICT JUDGE

26

27


     ORDER DENYING MOTION FOR REVIEW OF DETENTION ORDER – 4
